
	

113 HR 4673 IH: BACPAC Act of 2014
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4673
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2014
			Mr. McKinley (for himself and Mr. Price of Georgia) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide bundled payments for post-acute care
			 services under parts A and B of Medicare, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Bundling and Coordinating Post-Acute Care Act of 2014 and as the BACPAC Act of 2014.
		2.PurposesThe purposes of this Act are to—
			(1)foster the delivery of high-quality post-acute care services in the most cost-effective manner
			 possible;
			(2)preserve the ability of patients, with the guidance of their physicians, to select their preferred
			 providers of post-acute care services;
			(3)promote competition among post-acute care providers on the basis of quality, cost, accountability,
			 and customer service;
			(4)achieve long-term sustainability by ensuring operational stability through regional breadth and the
			 engagement of experienced care PAC coordinators;
			(5)advance innovation in fields including telehealth, care coordination, medication management, and
			 hospitalization avoidance; and
			(6)provide for the financial security of the Medicare program by achieving substantial program savings
			 through maximized efficiencies, cost avoidance, and outcomes improvement.
			3.Providing bundled payments for post-acute care services under parts A and B of Medicare
			Title XVIII of the Social Security Act is amended by inserting after section 1866E (42 U.S.C.
			 1395cc–5) the following new section:
			
				1866F.Providing bundled payments for post-acute care services(a)In generalFor a PAC bundle with respect to qualifying discharges occurring on or after January 1, 2016,
			 instead of the payment otherwise provided under parts A and B, there shall
			 be paid a single payment amount (determined under subsection (d) and as
			 limited under paragraph (4) of such subsection) to be paid to a PAC
			 coordinator (as described in subsection (c)) selected by an individual
			 under such subsection.
					(b)PAC-Related definitionsIn this section:
						(1)PAC bundleThe term PAC bundle means PAC services furnished to an individual during a PAC period in a PAC area.
						(2)PAC services
							(A)In generalThe term PAC services includes—
								(i)post-hospital extended care services, subject to subparagraph (C)(i);
								(ii)home health services, subject to subparagraph (C)(ii);
								(iii)inpatient services provided in a rehabilitation facility, subject to subparagraph (C)(iii);
								(iv)inpatient hospital services provided by a long-term care hospital, subject to subparagraph (C)(iv);
								(v)durable medical equipment;
								(vi)outpatient prescription drugs and biologicals; and
								(vii)skilled nursing facility services.
								(B)ExceptionsSuch term does not include—
								(i)physicians’ services;
								(ii)hospice care;
								(iii)outpatient hospital services;
								(iv)ambulance services;
								(v)outpatient physical therapy services;
								(vi)outpatient occupational therapy services;
								(vii)outpatient speech-language pathology services; and
								(viii)the items and services described in section 1861(s)(9).
								(C)Nonapplication of certain coverage limitations
								(i)Waiver of skilled nursing facility three-day stay requirementIn applying subparagraph (A)(i), the 3-day stay requirement described in section 1861(i) (requiring
			 that an individual’s inpatient stay in a discharging hospital be for a
			 duration of not less than 3 consecutive days) shall not apply.
								(ii)Waiver of homebound requirement for home health servicesIn applying subparagraph (A)(ii), the requirements cited in sections 1814(a)(2)(C) and
			 1835(a)(2)(A) that home health services are or were required because the
			 individual is or was confined to the home of the individual shall not
			 apply.
								(iii)Nonapplication of rehabilitation facility percentage requirementIn applying subparagraph (A)(iii), any requirement that a specified percentage of the inpatient
			 population served by the facility require intensive rehabilitation
			 services for treatment of one or more of the conditions specified in
			 section 412.29(b)(2) of title 42, Code of Federal Regulations, as of
			 December 19, 2013, shall not apply.
								(iv)Nonapplication of long-term care hospital percentage requirementIn applying subparagraph (A)(iv), any requirement that a specified percentage of the discharged
			 Medicare inpatient population of the long-term care hospital or its
			 satellite facility be admitted to the hospital or its satellite facility
			 from its co-located hospital shall not apply.
								(3)PAC periodThe term PAC period means the period beginning on the date of a qualifying discharge (as defined in paragraph (10))
			 and ending on the date that is the earlier of the following:
							(A)The date that is 90 days after the date of such discharge.
							(B)The date on which the individual is admitted to a hospital for purposes of receiving services for a
			 condition that is not related to the condition for which the individual
			 received the acute care inpatient hospital services described in paragraph
			 (10)(A).
							(4)PAC areaThe term PAC area means an area with respect to which a PAC coordinator has a PAC agreement in effect under
			 subsection (c)(1)(B).
						(5)PAC physicianThe term PAC physician means, with respect to an individual receiving a PAC bundle, the physician who has primary
			 responsibility with respect to supervising the delivery of services during
			 the course of a PAC period.
						(6)PAC providerThe term PAC provider means, with respect to PAC services, the provider of services or supplier furnishing such
			 services.
						(7)PAC network agreementThe term PAC network agreement means, in the case that an individual has selected a PAC coordinator under subsection (c)(4)(A)
			 for the furnishing of PAC services, an agreement of a PAC coordinator with
			 one or more PAC providers to provide such services to such individual.
						(8)PAC readmissionThe term PAC readmission means, with respect to an individual receiving a PAC bundle, the individual's admission to a
			 hospital within 90 days of the date of the qualifying discharge of the
			 individual, for purposes of receiving services for a condition that is
			 related to the condition for which the individual received the acute care
			 inpatient hospital services described in paragraph (10)(A).
						(9)PAC assessment toolThe term PAC assessment tool means the Continuity Assessment Record and Evaluation (CARE) tool (or such equivalent assessment
			 tool as the Secretary may specify).
						(10)Qualifying dischargeSubject to subsection (e), the term qualifying discharge means a discharge after receiving acute care inpatient hospital services (as defined by the
			 Secretary) in a subsection (d) hospital (as defined in section
			 1886(d)(1)(B)) for which the discharge plan includes the furnishing of PAC
			 services.
						(11)CRGThe term CRG means a condition-related group established under subsection (d)(1).
						(c)PAC coordinators
						(1)In generalIn this section, the term PAC coordinator means an entity (such as a hospital, health insurance issuer, third-party benefit manager, or PAC
			 provider) that—
							(A)is certified, under a process established by the Secretary, as meeting appropriate requirements
			 specified by the Secretary, including the requirements specified in
			 paragraph (2); and
							(B)has entered into and has in effect a PAC agreement with the Secretary described in paragraph (3).
							(2)RequirementsThe requirements specified in this paragraph, with respect to an entity serving a PAC area, are the
			 following:
							(A)Financial solvencyThe entity has the capacity, and provides sufficient assurances of solvency, to bear financial risk
			 as a PAC coordinator under this section.
							(B)Capacity to manage care and fundingThe entity has the capability to manage the care and funding for PAC services in such area.
							(C)PAC network agreements
								(i)Network capacity to serve PAC areaThe entity has entered into PAC network agreements with one or more PAC providers in a PAC area in
			 a manner sufficient to ensure the availability of PAC services for
			 individuals residing in the area who select the entity for the furnishing
			 of PAC services.
								(ii)Limitation on balance billingSuch a PAC network agreement shall provide that the PAC provider shall accept as payment in full
			 for PAC services furnished by such PAC provider the applicable amount
			 described in paragraph (3)(C).
								(iii)Quality assuranceSuch a PAC network agreement shall provide that the PAC provider shall have in effect a written
			 plan of quality assurance and improvement, and procedures implementing
			 such plan, that meet such quality standards as the Secretary may specify.
								(D)Credit-worthinessThe entity has demonstrated credit-worthiness.
							(E)Medical directorThe entity employs or contracts with a medical director who has an appropriate medical background.
							(3)Terms of PAC agreementThe PAC agreement described in this paragraph between an entity and the Secretary shall, with
			 respect to the PAC area specified under subparagraph (B), have such terms
			 and conditions as are specified by the Secretary consistent with this
			 section and shall include the following:
							(A)Care coordinationWith respect to an individual who selects the entity under paragraph (4)(A)—
								(i)the entity shall select one or more PAC providers in such area to furnish, directly or indirectly,
			 clinically appropriate PAC services (as determined through the use of the
			 PAC assessment tool) to the individual; and
								(ii)the entity shall coordinate the furnishing of all such services for the individual.
								(B)PAC area coveredThe PAC agreement shall specify the PAC area under the PAC agreement.
							(C)Payment amount for PAC servicesFor PAC services furnished by a PAC provider and furnished with respect to a qualifying discharge
			 that occurs—
								(i)before January 1, 2019, the entity shall pay the PAC provider under the PAC network agreement
			 between the entity and the PAC provider—
									(I)with respect to such PAC services that are services for which the PAC provider would receive
			 payment under this title without regard to this section, an amount that is
			 not less than the amount that would otherwise be paid to such PAC provider
			 under this title for such services; and
									(II)with respect to such PAC services that are services for which the PAC provider would not receive
			 payment under this title without regard to this section, an amount
			 specified under such PAC network agreement; and
									(ii)on or after January 1, 2019, the entity shall pay the PAC provider under such PAC network agreement
			 an amount specified under such agreement.
								(D)Distribution of savingsInsofar as the payment amount to a PAC coordinator under subsection (d)(3) for a PAC bundle
			 furnished to an individual is greater than the aggregate amounts paid to
			 PAC providers under subparagraph (C) for such bundle for such individual,
			 the entity shall not retain an amount greater than 70 percent of such
			 savings and shall pay an amount equivalent to—
								(i)not less than 10 percent of such savings to such PAC providers;
								(ii)not less than 10 percent of such savings to the PAC physician of the individual; and
								(iii)in the case that there is no PAC readmission of the individual, not less than 10 percent of such
			 savings to the hospital discharging the individual immediately prior to
			 the furnishing of such services.Payments shall be made under each of clauses (i), (ii), and (iii) to individuals and entities
			 independent of whether payment may be made to such an individual or entity
			 under another such clause.(E)Maintenance of advisory committeeThe entity shall maintain an advisory committee of PAC providers and of patient stakeholders to
			 advise the entity regarding its activities under this section.
							(4)Selection and change of selection of PAC coordinators by individual
							(A)In generalThe Secretary shall establish a process for the selection and change of selection of a PAC
			 coordinator by an individual who is receiving inpatient hospital services
			 and whose discharge has been or is likely to be classified as a qualifying
			 discharge.
							(B)Limitation on selection due to network adequacyThe process established under subparagraph (A) may not allow an individual to select (or to change
			 a selection to) a PAC coordinator in a PAC area unless the PAC coordinator
			 has entered into PAC network agreements with such PAC providers in such
			 PAC area such that the PAC coordinator has a sufficient number and range
			 of health care professionals and providers willing to provide services
			 under the terms of the PAC agreement.
							(5)Construction relating to PAC coordinators offering non-PAC servicesNothing in this section shall be construed as prohibiting PAC providers from offering, either
			 directly or indirectly, services that contribute to patient care, safety,
			 and readmission avoidance (such as medication management, telehealth
			 technologies, home environment services, and transportation services) that
			 are not PAC services.
						(6)Construction regarding flexibility in the delivery of PAC servicesNothing in this section shall be construed to prevent a PAC network agreement from permitting a PAC
			 provider to subcontract for the furnishing of PAC services that the PAC
			 provider is otherwise obligated to provide under the agreement so long as
			 the subcontractor meets the same terms and conditions in furnishing such
			 services as would apply if the PAC provider were to provide such services.
						(d)Payment amounts
						(1)Classification of conditions by CRGs; methodology for classificationThe Secretary shall establish a classification of the conditions of individuals receiving a PAC
			 bundle by CRG and a methodology for classifying specific PAC bundles
			 within these groups. The methodology shall, to the extent feasible,
			 classify such bundles through the use of the PAC assessment tool.
						(2)Computation of base rate
							(A)In generalThe Secretary shall compute an average payment rate for PAC bundles classified in each CRG and
			 furnished during a PAC period ending in the base year selected under
			 subparagraph (B).
							(B)Base year selectionThe Secretary shall select as a base year the most recent year ending before the date of the
			 enactment of this section for which data are available to carry out this
			 section.
							(C)Budget-neutral computationThe average payment rate for a PAC bundle classified in a CRG shall be computed in a manner so
			 that, if it had been applied in the base year, the aggregate payments for
			 PAC bundles classified in such CRG and furnished during a PAC period
			 ending in such year would be equivalent to the aggregate payments under
			 this title for such bundles.
							(3)Calculation of payment amount based on base rateSubject to the succeeding provisions of this subsection, the amount of the single payment described
			 in this paragraph, with respect to a PAC bundle classified within a CRG
			 and furnished to an individual during a PAC period ending—
							(A)in 2016, is the base average payment rate for such bundle computed under paragraph (2), increased
			 by such percentage as the Secretary estimates is the average rate of
			 increase in payments under this title for such bundle between the base
			 year and 2016; and
							(B)in a subsequent year, is the amount of the single payment for such bundle computed under this
			 paragraph for the previous year, increased by a percentage specified by
			 the Secretary consistent with paragraph (4).
							(4)Calculation of annual percentage increaseIn calculating the percentage increases applied under paragraph (3)(B), the Secretary shall ensure
			 that total expenditures for all PAC bundles provided in accordance with
			 this section do not exceed 96 percent of the applicable baseline over the
			 8-fiscal-year period beginning with fiscal year 2016.
						(5)Adjustment for readmissions during PAC periodThe amount paid to a PAC coordinator under this subsection for a PAC bundle in a PAC period that
			 includes a PAC readmission shall be reduced by an amount equal to the
			 aggregate amount of payments made for such PAC readmission of such
			 individual.
						(6)Adjustment for geographic and risk factorsThe Secretary shall adjust the amount of payment described in paragraph (3) with respect to
			 services furnished to an individual in a PAC area in a budget-neutral
			 manner for a year—
							(A)by an appropriate factor that reflects variations in costs for the furnishing of PAC bundles among
			 different geographic areas;
							(B)by an appropriate factor that accounts for variations in costs for the furnishing of such PAC
			 services to the individual based upon the health status of the individual;
			 and
							(C)by an amount that accounts for historical local (hospital referral cluster) pricing.
							(7)Adjustment in case of change of selection by individualIn the case of a change of selection of PAC coordinator by the individual under subsection (c)(4)
			 during a PAC period, the Secretary shall adjust the amount of payment
			 described in paragraph (3) in order to provide appropriate partial
			 payments to be paid to the PAC coordinator selected initially by the
			 individual and to the PAC coordinator selected under the change of
			 selection by the individual. The method of calculating the respective
			 amounts of such appropriate partial payments shall be based on the method
			 used for the Home Health Partial Episode Payment adjustment.
						(8)Use of PAC assessment tool for purposes of adjustment for risk factorsIn determining an appropriate factor under paragraph (6)(B) with respect to an individual, the
			 Secretary shall take into account an assessment of the individual
			 conducted using the PAC assessment tool.
						(e)Phase-In
						(1)Determination of PAC expenditures by CRGBased on the most recent data available, the Secretary shall determine the aggregate amount of
			 expenditures under this title for PAC services furnished during the PAC
			 period for each CRG (as defined in paragraph (b)(11)).
						(2)Ranking of CRGs by volume of expenditureThe Secretary shall rank the CRGs in order based on the aggregate amount of expenditures for PAC
			 services described in clause (i) for each CRG.
						(3)Grouping of CRGsThe Secretary shall group CRGs into four groups as follows:
							(A)First groupThe first group consists of the CRGs that have the highest rank under clause (ii) and that
			 collectively account for 25 percent of the aggregate amount of
			 expenditures for PAC services described in clause (i).
							(B)Second groupThe second group consists of the CRGs that have the next highest rank under clause (ii) after the
			 first group in subclause (I) and that collectively account for 25 percent
			 of the aggregate amount of expenditures for PAC services described in
			 clause (i).
							(C)Third groupThe third group consists of the CRGs that have the next highest rank under clause (ii) after the
			 second group in subclause (II) and that collectively account for 25
			 percent of the aggregate amount of expenditures for PAC services described
			 in clause (i).
							(D)Fourth groupThe fourth group consists of the CRGs that are not included in the first, second, or third group
			 under this clause.
							(4)Phase-in by CRG groupingIn applying this section for discharges in—
							(A)2016, only discharges that are classified within the first group under subclause (I) of clause
			 (iii) shall be included;
							(B)2017, only discharges that are classified within the first or second group under subclause (I) or
			 (II) of clause (iii) shall be included;
							(C)2018, only discharges that are classified within the first, second, or third group under subclause
			 (I), (II), or (III) of clause (iii) shall be included; and
							(D)2019 and subsequent years, discharges that are classified within any group of CRGs shall be
			 included.
							.
		4.Transitional care management payments for physiciansFor purposes of encouraging transitional care management by PAC physicians (as defined in section
			 1866F(b)(5) of the Social Security Act), in carrying out section 1848(e)
			 of the Social Security Act (42 U.S.C. 1395w–4(e)), the Secretary of Health
			 and Human Services shall establish a new Transitional Care Management
			 (TCM) code to pay for care management by such a PAC physician or revise
			 and expand the use of existing TCM codes 99495 and 99494.
		
